Citation Nr: 0909541	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  04-28 316A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE


Entitlement to an initial disability rating in excess of 30 
percent for coronary artery disease, status post myocardial 
infarction with history of left ventricular hypertrophy.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION


The Veteran reports active service from May 1969 to February 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted service connection for 
left ventricular hypertrophy associated with hypertension, 
rated as 30 percent disabling.  

The case was previously remanded by the Board in June 2007 
for examination of the Veteran.  The Veteran did not report 
for examination and the claim was denied.  The Veteran's 
representative asserted that the Veteran did not appear due 
to reasons beyond his control and requested that the 
examination be rescheduled.  However, in more recent 
correspondence, it was requested that the appeal be 
withdrawn.  


FINDING OF FACT

On February 23, 2009, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant, through his representative, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  The appellant, 
through his authorized representative, has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.



		
J. A. MARKEY
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


